Citation Nr: 0006217	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-12 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty for more than twenty years 
and retired in November 1997.

This appeal arises from a June 1998 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which (in part) denied 
the benefits sought on appeal.  A notice of disagreement was 
received in July 1998, and a statement of the case was issued 
later that month.  The veteran's substantive appeal was 
received in August 1998.


FINDINGS OF FACT

1.  There is no medical diagnosis of current low back 
disability.

2.  There is no medical diagnosis of current sinusitis.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a low back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Moreover, the truthfulness of evidence is 
presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The report of medical history portion of the veteran's 
October 1997 separation physical reveals that the veteran 
indicated that he suffered from recurrent back pain and 
sinusitis.  However, the October 1997 separation examination 
report shows that both the veteran's spine and sinuses were 
clinically evaluated as normal.

In February 1998 the veteran underwent a VA general medical 
examination.  He indicated that he had suffered from low back 
pain for the prior 10 years.  The veteran remarked that three 
or four times per year he would awaken with low back pain 
which would last two or three days; he stated that he would 
take medications during that time.  There was no radicular 
pain and the pain was localized to the lower back.  Physical 
examination revealed that there was no low back tenderness or 
spasm.  Extension of the back was to 30 degrees, torsion 
movements were greater than 45 degrees bilaterally, and 
straight leg raising was normal.  Sensation was intact and 
deep tendon reflexes were normal.  The assessment was 
mechanical low back pain which is intermittently acute but 
without symptoms otherwise.

At the February 1998 VA general medical examination, the 
veteran stated that his nose would stop up at night and 
during the dry winter weather.  He denied nasal discharge or 
sinus tenderness.  Examination revealed that the nares were 
not obstructed, there was no discharge, and the nasal septum 
was in the midline.  Mucosa appeared normal.  The assessment 
was seasonal winter rhinitis which is likely related to the 
dry air and lack of humidity with no evidence of sinusitis.

There is no competent medical evidence demonstrating that the 
veteran currently suffers from a low back disability or 
sinusitis, and the Board finds that the veteran's claims for 
service connection for a low back disability and sinusitis 
are not well grounded.  38 U.S.C.A. § 5107(a).

The Board acknowledges that the service medical records in 
the claims file and those referenced in the veteran's 
substantive appeal reflect that the veteran complained of low 
back and sinus problems during service.  However, in order 
for a service connection claim to be well-grounded, there 
must be competent evidence of current disability, i.e., a 
medical diagnosis.  Epps.  While the veteran has contended 
that he has sinusitis and a low back disability, the medical 
evidence of record does not support his contentions and his 
contentions, alone, do not make his service connection claims 
well grounded.  Espiritu, 2 Vet. App. at 492-495 (lay persons 
are not competent to offer medical opinions).  As for the 
veteran's low back claim, the Court has held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-
Benitez, No. 97-1948 (U.S. Vet. App. Dec. 29, 1999).

Therefore, as the veteran has not presented any competent 
medical evidence that he currently suffers from a low back 
disability or sinusitis, his claims for service connection 
are not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a); Epps.

The Board acknowledges the veteran and his representative's 
request that the veteran should undergo radiologic testing to 
determine whether he has sinusitis.  However, a claimant for 
VA benefits must submit and establish a well-grounded claim 
before VA is required to provide assistance to a claimant in 
developing the facts underlying his or her claim.  Epps.  In 
fact, the Court has held that, when a claim is not well 
grounded, VA cannot assist the claimant in the development of 
facts pertinent to the claim.  See Morton v. West, 12 Vet. 
App. 477, 486 (1999).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
service connection claims plausible.  See generally McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  By this decision, 
the Board is informing the veteran that a medical diagnosis 
of current disability as well as medical evidence of a nexus 
between a current disability and service are necessary to 
establish well-grounded service connection claims.  See 38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

